DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 03/09/2020.
3.    	Claims 19-36 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 03/09/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 03/09/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claims 19, 25, 31 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1, 8, 18 of U.S. Patent No. 10,616,785 B2 in view of Dinan et al. (). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1, 8, 18 of U.S. Patent No. 10,616,785 B2 teach most of the claimed as well as additional subject matter as addressed in the table below.
US Application 16/813,245
U.S. Patent No. 10,616,785 B2
Independent claim 19.  A method, comprising:
obtaining, by a communication device, a configuration message sent by a base station, 
the configuration message comprising information indicating a first secondary cell;



obtaining, by the communication device, a secondary cell activation command instructing activation of the first secondary cell;

determining, by the communication device, according to the configuration message, a second secondary cell configured with a first physical uplink control channel (PUCCH), over which channel status information (CSI) of the first secondary cell is to be reported, wherein the second secondary cell is in an active state; and
sending, by the communication device, at or after a preset time after the secondary cell activation command is received, a first CSI report of the first secondary cell over the first PUCCH of the second secondary cell.
Independent claim 1.  A method, comprising: 
receiving, by user equipment (UE), a configuration message sent by a base station; 
determining, by the UE according to the configuration message, which secondary cells report channel status information (CSI) CSI reports using a physical uplink control channel (PUCCH) of a primary cell and which secondary cells report CSI reports using a PUCCH of a first secondary cell different from the PUCCH of the primary cell; 
receiving, by the UE, a secondary cell activation command that is sent by the base station and that carries a cell identity corresponding to a second secondary cell; and 
determining, by the UE, according to whether a type of a PUCCH used by the second secondary cell to report a CSI report is the PUCCH of the primary cell or the PUCCH of the first secondary cell and according to the secondary cell activation command, an application time of the CSI report of the second secondary cell;
wherein the determining the application time of the CSI report of the second secondary cell corresponding to the cell identity comprises: 
when the type of the PUCCH used by the second secondary cell corresponding to the cell identity to report the CSI report is the PUCCH of the first secondary cell, determining, by the UE, whether the first secondary cell is in an active state; 
when the first secondary cell is in the active state, starting, by the UE at a preset time point after the secondary cell activation command is received, to apply the CSI report of the second secondary cell corresponding to the cell identity; and
when the first secondary cell is in an inactive state, determining, by the UE according to an application time of a CSI report of the first secondary cell, the application time of the CSI report of the second secondary cell corresponding to the cell identity.

Independent claim 25.  A device, comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the device to:
obtain a configuration message sent by a base station,
the configuration message comprising information indicating a first secondary cell;
obtain a secondary cell activation command instructing activation of the first secondary cell;

determine according to the configuration message, a second secondary cell configured with a first physical uplink control channel (PUCCH), over which CSI of the first secondary cell is to be reported, wherein the second secondary cell is in an active state; and
after a preset time point after the secondary cell activation command is received, send a first CSI report of the first secondary cell over the first PUCCH of the second secondary cell.


Independent claim 8.  A device, comprising: a processor; and a non-transitory memory, wherein the non-transitory memory stores an execution instruction; and the processor executes the execution instruction to: 
receive a configuration message sent by a base station; 
determine, according to the configuration message, which secondary cells report channel status information (CSI) CSI reports using a physical uplink control channel (PUCCH) of a primary cell and which secondary cells report CSI reports using a PUCCH of a first secondary cell different from the PUCCH of the primary cell; 
receive a secondary cell activation command sent by the base station and that carries a cell identity corresponding to a second secondary cell; and
determine, according to whether a type of a PUCCH used by the second secondary cell to report a CSI report is the PUCCH of the primary cell or the PUCCH of the first secondary cell and according to the secondary cell activation command, an HW 84cation time of the CSI report of the second secondary cell; 
wherein determining the application time of the CSI report of the second secondary cell corresponding to the cell identity comprises: when the type of the PUCCH used by the second secondary cell corresponding to the cell identity to report the CSI report is the PUCCH of the first secondary cell, determining, by the UE, whether the first secondary cell is in an active state; 
when the first secondary cell is in the active state, starting, by the UE at a preset time point after the secondary cell activation command is received, to apply the CSI report of the second secondary cell corresponding to the cell identity; and
when the first secondary cell is in an inactive state, determining, by the UE according to an application time of a CSI report of the first secondary cell, the application time of the CSI report of the second secondary cell corresponding to the cell identity.

Independent claim 31.  A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a program, characterized by, when the program is executed, following operations performed:
obtaining a configuration message sent by a base station, 
the configuration message comprising information indicating a first secondary cell;
obtaining a secondary cell activation command for activating the first secondary cell;
determining according to the configuration message, a second secondary cell configured with a first physical uplink control channel (PUCCH) over which channel status information (CSI) of the first secondary cell is to be reported, wherein the second secondary cell is in an active state; and
sending, after a preset time point after the secondary cell activation command is received, a first CSI report of the first secondary cell over the first PUCCH of the second secondary cell.
Independent claim 18.  A non-transitory computer-readable storage medium, storing a program to be executed by a processor, the program including instructions for: 

receiving a configuration message sent by a base station; 
determining, according to the configuration message, which secondary cells report channel status information (CSI) CSI reports using a physical uplink control channel (PUCCH) of a primary cell and which secondary cells report CSI reports using a PUCCH of a first secondary cell different from the PUCCH of the primary cell; 
receiving a secondary cell activation command that is sent by the base station and that carries a cell identity corresponding to a second secondary cell; and determining, according to whether a type of a PUCCH used by the second secondary cell to report a CSI report is the PUCCH of the primary cell or the PUCCH of the first secondary cell and according to the secondary cell activation command, an application time of the CSI report of the second secondary cell;
wherein determining the application time of the CSI report of the second secondary cell corresponding to the cell identity comprises: when the type of the PUCCH used by the second secondary cell corresponding to the cell identity to report the CSI report is the PUCCH of the first secondary cell, determining, by the UE, whether the first secondary cell is in an active state; 
when the first secondary cell is in the active state, starting, by the UE at a preset time point after the secondary cell activation command is received, to apply the CSI report of the second secondary cell corresponding to the cell identity; and
when the first secondary cell is in an inactive state, determining, by the UE according to an application time of a CSI report of the first secondary cell, the application time of the CSI report of the second secondary cell corresponding to the cell identity.


Regarding claims 19, 25, and 31 of the instant application, claims 1, 8 and 18 of U.S. Patent No. 10,616,785 B2 disclose all the subject matter of independent claims 19, 25, and 31, respectively, with the exception of the configuration message comprising information indicating a first secondary cell.
In a similar field of endeavor, Dinan (US 20160278083 A1) discloses the configuration message comprising information indicating a first secondary cell (Dinan, Fig. 18-28, para. 221: receiving a configuration message from a base station. The message may comprise configuration parameters of a plurality of cells. The plurality of cells may comprise: a first secondary cell and a second secondary cell).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of US-PAT No. 10,616,785 B2 with the teaching of Dinan (US 20160278083 A1) by using the above features such as the configuration message comprising information indicating a first secondary cell as taught by Dinan. The motivation for doing so would have been to scheduling for multiple component carriers to support carrier aggregation.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 19-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinan ((US 20160278083 A1)).
   
Regarding claim 19, Dinan discloses a method, comprising:
obtaining, by a communication device, a configuration message sent by a base station, the configuration message comprising information indicating a first secondary cell (Dinan, Fig. 18-28, para. 221: receiving a configuration message from a base station. The message may comprise configuration parameters of a plurality of cells. The plurality of cells may comprise: a first secondary cell and a second secondary cell); obtaining, by the communication device, a secondary cell activation command instructing activation of the first secondary cell (Dinan, para. 217: an eNB may transmit an activation command to activate an SCell in a UE with release 10 to 12 secondary cell configuration); determining, by the communication device, according to the configuration message, a second secondary cell configured with a first physical uplink control channel (PUCCH) (Dinan, Fig. 26, para. 245: receive a media-access-control control element indicating activation of a plurality of SCells. The plurality of SCells may comprise: a first SCell in the primary PUCCH group, and a second SCell in the secondary PUCCH group), over which channel status information (CSI) of the first secondary cell is to be reported (Dinan, Fig. 26, step 2630, para. 246: start transmission of channel state information (CSI) fields for a first secondary cell (SCell)), wherein the second secondary cell is in an active state (Dinan, Fig. 24, para. 239: activation of the second secondary cell (SCell)); and
sending, by the communication device, at or after a preset time after the secondary cell activation command is received, a first CSI report of the first secondary cell over the first PUCCH of the second secondary cell (Dinan, para. 263: If the UE has a valid TA for transmitting on an SCell, then the UE may be able to transmit a valid CSI report and apply actions related to the SCell activation command for the SCell being activated on the PUCCH SCell no later than in subframe n+Tactivate_basic, where: a TA is considered to be valid provided that a TimeAlignmentTimer assocated with the TAG containing the PUCCH SCell is running ).

Regarding claim 20, Dinan discloses the method according to claim 19, wherein
the first CSI report of the first secondary cell is carried in a CSI report at a current time point corresponding to the sending or in subsequent CSI reports (Dinan, para. 262, 263: the UE may be capable to transmit a valid CSI report and apply actions related to the activation command for the SCell being activated no later than in subframe n+34, provided the SCell may be successfully detected on a first attempt).

Regarding claim 21, Dinan discloses the method according to claim 19, further comprising: starting, by the communication device at the preset time after the secondary cell activation command is received, a deactivation timer used for deactivating the first secondary cell (Dinan, para. 188, 215: upon receiving the SCell activation command in subframe n, the UE may be capable to transmit valid CSI report and apply other actions related to the activation command for the SCell being activated. Moreover, section 215 further discloses start or restart the sCellDeactivationTimer associated with the SCell). 

Regarding claim 22, Dinan discloses the method according to claim 19, further comprising: after the preset time after the secondary cell activation command is received, sending, by the communication device, a sounding reference signal (Dinan, para. 182-183, 208: sounding reference signal (SRS) transmissions on the SCell. Moreover, the UE may be able to transmit uplink signals for the secondary cell on or before subframe n+24 provided the following conditions are met for the SCell).

Regarding claim 23, Dinan discloses the method according to claim 19, further comprising: after the preset time after the secondary cell activation command is received, sending, by the communication device, a scheduling request (Dinan, para. 127, 130, 141, 173: the possibility of distributing Scheduling Requests across PUCCH SCells may provide flexibility and capacity improvements. Moreover, Dinan further discloses the eNB may activate the updated new SCell and start scheduling packets on the activated SCell).

Regarding claim 24, Dinan discloses the method according to claim 19, further comprising: after a preset time point after the secondary cell activation command is received, monitoring, by the communication device, a physical downlink control channel (Dinan, para. 182: monitoring a physical downlink control channel (PDCCH) on the SCell).

Regarding claim 25, Dinan discloses a device, comprising:
a non-transitory memory storage comprising instructions (Fig. 4: non-transitory memory 409); and one or more processors (Fig. 4: processor 408) in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the device to: obtain a configuration message sent by a base station, the configuration message comprising information indicating a first secondary cell ((Dinan, Fig. 18-28, para. 221: receiving a configuration message from a base station. The message may comprise configuration parameters of a plurality of cells. The plurality of cells may comprise: a first secondary cell and a second secondary cell)); obtain a secondary cell activation command instructing activation of the first secondary cell (Dinan, para. 217: an eNB may transmit an activation command to activate an SCell in a UE with release 10 to 12 secondary cell configuration); determine according to the configuration message, a second secondary cell configured with a first physical uplink control channel (PUCCH) Dinan, Fig. 26, para. 245: receive a media-access-control control element indicating activation of a plurality of SCells. The plurality of SCells may comprise: a first SCell in the primary PUCCH group, and a second SCell in the secondary PUCCH group, over which CSI of the first secondary cell is to be reported (Dinan, Fig. 26, step 2630, para. 246: start transmission of channel state information (CSI) fields for a first secondary cell (SCell)), wherein the second secondary cell is in an active state (Dinan, Fig. 24, para. 239: activation of the second secondary cell (SCell)); and
after a preset time point after the secondary cell activation command is received, send a first CSI report of the first secondary cell over the first PUCCH of the second secondary cell (Dinan, para. 263: If the UE has a valid TA for transmitting on an SCell, then the UE may be able to transmit a valid CSI report and apply actions related to the SCell activation command for the SCell being activated on the PUCCH SCell no later than in subframe n+Tactivate_basic, where: a TA is considered to be valid provided that a TimeAlignmentTimer assocated with the TAG containing the PUCCH SCell is running). 

Regarding claim 26, Dinan discloses the device according to claim 25, wherein the first CSI report of the first secondary cell is carried in a CSI report at a current time point corresponding to the sending or in subsequent CSI reports (Dinan, para. 262, 263: the UE may be capable to transmit a valid CSI report and apply actions related to the activation command for the SCell being activated no later than in subframe n+34, provided the SCell may be successfully detected on a first attempt).

Regarding claim 27, Dinan discloses the device according to claim 25, wherein the instructions, when executed by the one or more processors, cause the device further to: start, at the preset time point after the secondary cell activation command is received, a deactivation timer used for deactivating the first secondary cell (Dinan, para. 188, 215: upon receiving the SCell activation command in subframe n, the UE may be capable to transmit valid CSI report and apply other actions related to the activation command for the SCell being activated. Moreover, section 215 further discloses start or restart the sCellDeactivationTimer associated with the SCell).

Regarding claim 28, Dinan discloses the device according to claim 25, wherein the instructions, when executed by the one or more processors, cause the device further to: after the preset time point after the secondary cell activation command is received, send a sounding reference signal (Dinan, para. 182-183, 208: sounding reference signal (SRS) transmissions on the SCell. Moreover, the UE may be able to transmit uplink signals for the secondary cell on or before subframe n+24 provided the following conditions are met for the SCell).

Regarding claim 20, Dinan discloses the device according to claim 25, wherein the instructions, when executed by the one or more processors, cause the device further to: after the preset time point after the secondary cell activation command is received, send a scheduling request (Dinan, para. 127, 130, 141, 173: the possibility of distributing Scheduling Requests across PUCCH SCells may provide flexibility and capacity improvements. Moreover, Dinan further discloses the eNB may activate the updated new SCell and start scheduling packets on the activated SCell).

Regarding claim 30, Dinan discloses the device according to claim 25, wherein the instructions, when executed by the one or more processors, cause the device further to: after the preset time point after the secondary cell activation command is received, monitor a physical downlink control channel (Dinan, para. 182: monitoring a physical downlink control channel (PDCCH) on the SCell).

Regarding claim 31, Dinan discloses a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a program, characterized by, when the program is executed, following operations performed: obtaining a configuration message sent by a base station, the configuration message comprising information indicating a first secondary cell ((Dinan, Fig. 18-28, para. 221: receiving a configuration message from a base station. The message may comprise configuration parameters of a plurality of cells. The plurality of cells may comprise: a first secondary cell and a second secondary cell));
obtaining a secondary cell activation command for activating the first secondary cell (Dinan, para. 217: an eNB may transmit an activation command to activate an SCell in a UE with release 10 to 12 secondary cell configuration);
determining according to the configuration message, a second secondary cell configured with a first physical uplink control channel (PUCCH) Dinan, Fig. 26, para. 245: receive a media-access-control control element indicating activation of a plurality of SCells. The plurality of SCells may comprise: a first SCell in the primary PUCCH group, and a second SCell in the secondary PUCCH group over which channel status information (CSI) of the first secondary cell is to be reported (Dinan, Fig. 26, step 2630, para. 246: start transmission of channel state information (CSI) fields for a first secondary cell (SCell)), wherein the second secondary cell is in an active state (Dinan, Fig. 24, para. 239: activation of the second secondary cell (SCell)); and sending, after a preset time point after the secondary cell activation command is received, a first CSI report of the first secondary cell over the first PUCCH of the second secondary cell (Dinan, para. 263: If the UE has a valid TA for transmitting on an SCell, then the UE may be able to transmit a valid CSI report and apply actions related to the SCell activation command for the SCell being activated on the PUCCH SCell no later than in subframe n+Tactivate_basic, where: a TA is considered to be valid provided that a TimeAlignmentTimer assocated with the TAG containing the PUCCH SCell is running).

Regarding claim 32, Dinan discloses the non-transitory computer readable storage medium according to claim 31, wherein the first CSI report of the first secondary cell is carried in a CSI report at a current time point corresponding to the sending or in subsequent CSI reports (Dinan, para. 262, 263: the UE may be capable to transmit a valid CSI report and apply actions related to the activation command for the SCell being activated no later than in subframe n+34, provided the SCell may be successfully detected on a first attempt).

Regarding claim 33, Dinan discloses the non-transitory computer readable storage medium according to claim 31, wherein the operations further comprise:
starting, at the preset time point after the secondary cell activation command is received, a deactivation timer to deactivate the first secondary cell (Dinan, para. 188, 215: upon receiving the SCell activation command in subframe n, the UE may be capable to transmit valid CSI report and apply other actions related to the activation command for the SCell being activated. Moreover, section 215 further discloses start or restart the sCellDeactivationTimer associated with the SCell).

Regarding claim 34, Dinan discloses the non-transitory computer readable storage medium according to claim 31, wherein the operations further comprises:
after the preset time point after the secondary cell activation command is received, sending a sounding reference signal (Dinan, para. 182-183, 208: sounding reference signal (SRS) transmissions on the SCell. Moreover, the UE may be able to transmit uplink signals for the secondary cell on or before subframe n+24 provided the following conditions are met for the SCell). 

Regarding claim 35, Dinan discloses the non-transitory computer readable storage medium according to claim 31, wherein the operations further comprise:
after the preset time point after the secondary cell activation command is received, sending a scheduling request (Dinan, para. 127, 130, 141, 173: the possibility of distributing Scheduling Requests across PUCCH SCells may provide flexibility and capacity improvements. Moreover, Dinan further discloses the eNB may activate the updated new SCell and start scheduling packets on the activated SCell).
  
Regarding claim 36, Dinan discloses the non-transitory computer readable storage medium according to claim 31, wherein the operations further comprise:
after the preset time point after the secondary cell activation command is received, monitoring a physical downlink control channel (Dinan, para. 182: monitoring a physical downlink control channel (PDCCH) on the SCell). 
                                                                                                                                                                                                     
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Takeda et al. (US 20150195830 A1) discloses a method involving generating channel state information for cells in uplink control channel format based on number of cells used in the carrier aggregation. The generated channel state information is fed back using a resource configured by a wireless base station on uplink control channel of primary cell at predetermined timing. The resource configured on uplink control channel is secured when channel state information of primary cell is generated in uplink control channel format.
b)	Kazmi et al. (US 20160255577 A1) discloses a method involves receiving a first message requesting activation or deactivation of a first secondary cell for a first carrier. A second message is received to activate, deactivate, configure or deconfigure a second SCell for a second carrier, while performing first procedure to activate or deactivate first SCell.
c)	Teng et al. (US 20160316427 A1) discloses a method involves determining an inactive second cell of a second network which is a candidate cell for user equipment (UE) in a base station of a first cell of a first network from neighbor information. An activation message is sent to cause the activation of inactive second cell.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466